Asted
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 12/17/2019 that has been entered, wherein claims 1-10 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In paragraph 33, reference number 141 is used to denote the organic lighting device, the signal line layer and the cathode layer.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 2010/0102335 A1).
Regarding claim 1, Takagi teaches a display panel(Fig. 10), comprising: 
a substrate(10), comprising a display area(242); 
a signal line layer(24, 21, ¶0080), positioned above the substrate(10), the signal line layer(24, 21, ¶0080) having an edge(please see examiner annotated Fig. 11) on an edge of the display area(242); 
an insulating layer(22, ¶0081), covering the signal line layer(24, 21, ¶0080), the insulating layer(22, ¶0081) having an edge(please see examiner annotated Fig. 11) on an edge of the signal line layer(24, 21, ¶0080); 
a light emitting layer(15, 16, 17, 25, ¶0080-81), positioned above the insulating layer(22, ¶0081), the light emitting layer(15, 16, 17, 25, ¶0080-81) comprising a plurality of organic lighting devices(16, 17, 25, ¶0080-81) arranged with[in] spaces [of layer 15] and 
a via(22b, ¶0081), pass through the organic lighting devices(16, 17, 25, ¶0080-81) and the insulating layer(22, ¶0081) from a cathode layer(25, ¶0108) of the organic lighting devices(16, 17, 25, ¶0080-81) to a surface of the signal line layer(24, 21, ¶0080).


    PNG
    media_image1.png
    420
    661
    media_image1.png
    Greyscale

The limitation of “pasted” is considered to be a process limitation that does not affect the structure of the final device. Takagi teaches the signal line layer(24, 21, ¶0080) having an edge on an edge of the display area(242); the insulating layer(22, ¶0081) having an edge on an edge of the signal line layer(24, 21, ¶0080).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.1. 

Regarding claim 3, Takagi teaches the display panel of claim 1, wherein each of the organic lighting devices(16, 17, 25, ¶0080-81) comprises stacked a hole inject layer(16, 

Regarding claim 4, Takagi teaches the display panel of claim 1, wherein the insulating layer(22, ¶0081) is manufactured with inorganic insulating material comprising one or a combination of silicon oxide, silicon nitride, and silicon oxynitride(¶0081, ¶0038, SiO2).

Regarding claim 5, Takagi teaches the display panel of claim 1, wherein the via(22b, ¶0081) is filled by a conductive material(conductive material of 25, ¶0082) and the organic lighting devices(16, 17, 25, ¶0080-81) are electrically connected to the signal line layer(24, 21, ¶0080) through the conductive material(conductive material of 25, ¶0082).

Regarding claim 7, Takagi teaches the display panel of claim 1, wherein the display panel further comprises a packaging film layer(20, ¶0073) covering the light emitting layer(15, 16, 17, 25, ¶0080-81), and an edge of the packaging film layer(20, ¶0073) is pasted(via adhesive layer 31, ¶0073) on the edge of the display area(110, Fig. 12).

Regarding claim 10, Takagi teaches a display device(Fig. 15), comprising a display panel of claim 1(¶0098, please see claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0102335 A1) in view of Yasukawa et al. (US 2019/0013372 A1) and Wei et al. (US2019/0081240 A1).
Regarding claim 2, Takagi teaches the display panel of claim 1, but is silent in regards to a shape of a cross section of the via(22b, ¶0081) comprises a rectangular, a half circle, or a trapezoid and a maximum width of the via(22b, ¶0081) is less than or equal to 150 microns.

Yasukawa teaches a display panel(Fig. 5) wherein a cross section of the via(122, ¶0060) comprises a rectangular(Fig. 7, ¶0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Takagi and Yasukawa are silent in regards to a maximum width of the via(22b, ¶0081) is less than or equal to 150 microns.

Wei teaches a display panel(Fig. 2) wherein a maximum width of the via(212, ¶0050) is less than or equal to 150 microns(¶0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takagi so that maximum width of the via is less than or equal to 150 microns, as taught by Wei, so that the effective control of voltage of the OLED device and uniform brightness of pixels of the OLED device are assured(¶0052).

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0102335 A1) in view of Lee et al. (US 2013/0153939 A1) .
Regarding claim 6, Takagi teaches the display panel of claim 5, but is silent in regards to the conductive material(conductive material of 25, ¶0082) comprises one or a combination of silver, copper, or low temperature polysilicon.

.
Claims 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2010/0102335 A1) in view of Yasukawa et al. (US 2019/0013372 A1 and Lee et al. (US 2013/0153939 A1).
Regarding claim 8, Takagi teaches a manufacturing method of a display panel(Fig. 10), the manufacturing method comprising: 
providing a substrate(10) comprising a display area(242); 
forming a signal line layer(24, 21, ¶0080) above the substrate(10), wherein an edge of the signal line layer(24, 21, ¶0080) is on an edge of the display area(242); 
forming an insulating layer(22, ¶0081) above the signal line layer(24, 21, ¶0080), wherein the insulating layer(22, ¶0081) extends to a boundary of the display area(242) and a side frame area(please see examiner annotated Fig. 11); 
forming a light emitting layer(15, 16, 17, 25, ¶0080-81) above the insulating layer(22, ¶0081), the light emitting layer(15, 16, 17, 25, ¶0080-81) comprising a plurality of organic lighting devices(16, 17, 25, ¶0080-81) arranged with[in] spaces [of layer 15]; and 


Takagi is silent in regards to an edge of the signal line layer(24, 21, ¶0080) is pasted on an edge of the display area(242), etching the display panel having the light emitting layer(15, 16, 17, 25, ¶0080-81) to form a via(22b, ¶0081).

Yasukawa teaches a manufacturing method of a display panel(Fig. 5) comprising etching(¶0060) the display panel having the light emitting layer(112, 6A, 6B, ¶0058) to form a via(122, ¶0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takagi, to include etching the display panel having the light emitting layer to form a via  as taught by Yasukawa, in order to reduce the possibility of peel-off(¶0065).

Takagi and Yasukawa are silent in regards to an edge of the signal line layer(24, 21, ¶0080) is pasted on an edge of the display area(242).

Lee teaches a display panel(Fig. 8d) wherein an edge of the signal line layer(250, 240, ¶0058) is pasted(via metal paste 721, ¶0099) on an edge of the display area. It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 9, Takagi teaches the manufacturing method of claim 8, further comprising: 
filling the via(22b, ¶0081) with a conductive material(conductive material of 25, ¶0082) after the via(22b, ¶0081) is formed(¶0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892